RYMER, Circuit Judge,
concurring in part and dissenting in part.
I disagree with my colleagues’ take that the district court believed it lacked authority to downward depart based on United States v. Ramirez-Valencia, 202 F.3d 1106 (9th Cir.2000). As I read the record, the district court declined to grant a downward departure because our decision in Ramirez-Valencia states that another government form with similar language to the 1-296 form relied upon by LopezMontanez “unequivocally required defendant to obtain permission to return to the United States,” and that the defendant’s alleged reliance on this unequivocal language to return without permission was unreasonable. 202 F3.d 1106, 1110 (9th Cir.2000). Although Ramirez-Valencia concerned a defendant’s use of this reliance theory as an affirmative defense, and Lopez-Montanez’s claim arose in the context of a downward departure, the district court was well within its rights to reject Lopez-Montanez’s departure request in light of the fact that our past precedent holds that it is unreasonable for an alien to believe that the form language indicates it is lawful to reenter without permission. I therefore would not instruct the district court to reconsider its decision not to downward depart on remand. Otherwise, I concur.